Reinstated; Vacated and Remanded and Memorandum Opinion filed May 22,
2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00913-CV

                          LEON THOMAS, Appellant
                                        V.

                         CHANDRA JONES, Appellee

                    On Appeal from the 58th District Court
                           Jefferson County, Texas
                     Trial Court Cause No. A-189,572-A

               MEMORANDUM                        OPINION
      This is an appeal from a partial summary judgment signed August 22, 2012,
which was made final by an order of severance signed September 13, 2012.
Appellee Chandra Jones sued appellant for personal injuries after an automobile
accident. After Santa Fe Auto Insurance Company, appellant’s insurer, was placed
into receivership by the State of Texas and later declared insolvent, the appeal was
abated pursuant to the Texas Insurance Code. See Tex. Ins. Code §§ 443.008(d);
462.309. After expiration of the period for a stay as set out in Section 462.309,
appellee requested that we continue the abatement of this appeal so that the parties’
settlement of the underlying dispute could be completed. We granted the motion
and extended the abatement.

      On May 15, 2014, the parties filed an agreed motion to vacate the judgment
and remand the case to the trial court for proceedings consistent with their
settlement agreement. See Tex. R. App. P. 42.1(a)(2). The motion is granted.

      Accordingly, we reinstate the appeal and order the trial court’s judgment
signed August 22, 2012, vacated and set aside without regard to the merits. We
remand the cause to the trial court for further proceedings in accordance with the
parties’ settlement agreement.



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                         2